      Case 1:19-cv-09616-ALC-SLC Document 38 Filed 11/16/20 Page 1 of 1

                             Tarter Krinsky & Drogin LLP
                             1350 Broadway
                             New York, NY 10018
                             P 212.216.8000
                             F 212.216.8001
                             www.tarterkrinsky.com


                                                                        Sean T. Scuderi
                                                                        212.216.8094 Direct Dial
                                                                        sscuderi@tarterkrinsky.com




                                                           November 16, 2020

VIA CM/ECF

Hon. Sarah L. Cave
United States Magistrate Judge
Daniel Patrick Moynihan
United State Courthouse
500 Pearl Street
New York, NY 10007

                    Re:       BNP Paribas v. Kurt Orban Partners LLC, et al.
                              Case No. 1:19-cv-09616 (ALC) (SLC)

Dear Magistrate Judge Cave:

        Our firm represents Defendants Kurt Orban Partners LLC, a California limited liability
company, and Kurt Matthew Orban, sued herein as Matt Orban, a California resident
(collectively, “Defendants”), in the above-referenced action. This letter is submitted in
accordance with Your Honor’s Order, dated November 10, 2020 (Doc. No. 36). Please be
advised that Defendants take no position regarding the Motion to Intervene filed by Traxys
North America LLC on November 9, 2020 (Doc. Nos. 33-35).


                                                                 Respectfully submitted,


                                                                 Sean T. Scuderi




cc:       All Counsel of Record (VIA CM/ECF)




{Client/086184/1/02234691.DOCX;1 }
